

116 HR 1035 IH: Fairness for Craft Beverage Producers Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1035IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Ms. Wexton (for herself, Mr. Crow, Ms. Salazar, Mr. Rouzer, and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to include certain beverage manufacturing entities for paycheck protection program second draw loans, and for other purposes.1.Short titleThis Act may be cited as the Fairness for Craft Beverage Producers Act.2.Inclusion of certain beverage manufacturing entities for paycheck protection program second draw loans(a)In generalSection 7(a)(37)(C)(iv) of the Small Business Act (as added by section 311 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260)) is amended—(1)in the heading, by striking NAICS 72 and inserting Certain NAICS; and(2)by inserting , or assigned such a code beginning with 3121 that also derived at least 35 percent of gross annual revenue during either calendar year 2019 or 2020 from in-person sales of products, after 72.(b)Subsidy for certain loan paymentsSection 1112(c)(1) of the CARES Act (as added by section 325 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260)) is amended—(1)in subparagraph (A)(ii)(I)(bb), by inserting , or assigned such a code beginning with 3121 that also derived at least 35 percent of gross annual revenue during either calendar year 2019 or 2020 from in-person sales of products after 812; and(2)in subparagraph (B)(ii)(I)(bb), by inserting , or assigned such a code beginning with 3121 that also derived at least 35 percent of gross annual revenue during either calendar year 2019 or 2020 from in-person sales of products after 812.(c)Effective date; applicability(1)In generalExcept as provided in paragraph (2), the amendments made by this Act shall be effective as if included in the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260) and shall apply to any loan made pursuant to section 7(a)(37) of the Small Business Act or any covered loan made under section 1112 of the CARES Act (15 U.S.C. 9011) before, on, or after the date of enactment of this Act, including forgiveness of such a loan.(2)Exclusion of loans already forgivenThe amendments made by subsection (a) shall not apply to a loan made pursuant to section 7(a)(37) of the Small Business Act or any covered loan made under section 1112 of the CARES Act (15 U.S.C. 9011) for which the borrower received forgiveness before the date of enactment of this Act.